15‐2294‐cv 
Cty. of Westchester v. U.S. Dep’t of Hous. & Urban Dev. 




                                          In the
             United States Court of Appeals
                            for the Second Circuit
                                                  
                                           
                               AUGUST TERM 2015 
                                 No. 15‐2294‐cv 
                                           
                             COUNTY OF WESTCHESTER, 
                                Plaintiff‐Appellant, 
 
                                              v. 
 
            UNITED STATES DEPARTMENT OF HOUSING AND  
            URBAN DEVELOPMENT, AND JULIAN CASTRO, AS  
          SECRETARY OF HOUSING AND URBAN DEVELOPMENT, 
                          Defendants‐Appellees. 
                                            
                                      
          Appeal from the United States District Court for the 
                     Southern District of New York. 
                                      
         Nos. 1:13‐cv‐2741, 1:15‐cv‐1992―Denise L. Cote, Judge. 
                                            
 
                           ARGUED: SEPTEMBER 22, 2015 
                           DECIDED: SEPTEMBER 25, 2015 
                                              
 
Before: CABRANES, RAGGI, and WESLEY, Circuit Judges. 
                                       
       Appeal  from  a  grant  of  summary  judgment  by  the  United 
States  District  Court  for  the  Southern  District  of  New  York  (Denise 
L. Cote, Judge), dismissing the County of Westchester’s challenge to 
the decision of the United States Department of Housing and Urban 
Development  (“HUD”  or  “the  Government”)  to  withhold  funds 
under  Community  Planning  and  Development  Formula  Grant 
Programs.  The  County  principally  asserts  that  HUD’s  withholding 
of  these  funds  violated  the  Administrative  Procedure  Act,  5  U.S.C. 
§§ 701‐706  (“APA”),  and  two  other  statutory  provisions—42  U.S.C. 
§§ 12705  and  12711—that  generally  prohibit  HUD’s  interference 
with local public policy. On July 21, 2015, the District Court entered 
judgment  in  favor  of  defendants  HUD  and  Julian  Castro,  Secretary 
of  HUD.  Because  HUD’s  decision  to  withhold  the  funds  did  not 
violate  federal  law,  we  AFFIRM  the  District  Court’s  judgment  of 
July 21, 2015. We also VACATE IN PART the temporary injunction 
issued pendente lite by a motions panel of this Court on May 1, 2015. 
HUD  is  authorized  to  reallocate  the  County’s  FY  2013  funds 
forthwith.  As  to  the  County’s  FY  2014  funds,  however,  HUD  is 
directed  to  delay  reallocating  those  funds  until  after  the  County 
exhausts its right to seek further review of this decision.  

                                              
                                        
                            ROBERT  F.  MEEHAN,  Westchester  County 
                            Attorney  (Linda  M.  Trentacoste,  Adam 
                            Rodriguez, and Justin R. Adin, on the brief), 
                            Westchester  County  Attorney’s  Office, 
                            White Plains, NY, for County of Westchester, 
                            Plaintiff‐Appellant. 



                                      2 
 
                                 
                                DAVID  J.  KENNEDY  (Benjamin  H.  Torrance, 
                                on  the  brief),  Assistant  United  States 
                                Attorneys,  for  Preet  Bharara,  United  States 
                                Attorney  for  the  Southern  District  of  New 
                                York, New York, NY, for U.S. Department of 
                                Housing  and  Urban  Development  and  Julian 
                                Castro,  Secretary  of  Housing  and  Urban 
                                Development, Defendants‐Appellees.  
                                                   
 
PER CURIAM: 

        For  nearly  a  decade,  plaintiff‐appellant  the  County  of 
Westchester  (the  “County”  or  “Westchester”)  has  been  engaged  in 
litigation with the United States Department of Housing and Urban 
Development  (“HUD”  or  “the  Government”)  over  whether  the 
County  has  adequately  analyzed—in  its  applications  for  HUD 
funds—impediments  to  fair  housing  within  the  County’s 
jurisdictions.1  




        1  The  County  applies  for  and  administers  HUD  grants  on  behalf  of  the 
Westchester  Urban  County  Consortium,  a  collection  of  towns  and  villages  that 
have  entered  into  a  cooperation  agreement  to  jointly  apply  for  HUD  funds 
through the County. Cty. of Westchester v. U.S. Dep’t of Hous. & Urban Dev., Nos. 
13 Civ. 2741 (DLC), 15 Civ. 1922 (DLC), 2015 WL 4388294, at *6 (S.D.N.Y. July 17, 
2015).  The  municipalities  of  Mount  Pleasant,  Mount  Vernon,  New  Rochelle, 
White Plains, and Yonkers do not belong to the Consortium. Id. at *6 n.5. For ease 
of reference, we refer to the County’s submissions on behalf of the consortium as 
“the County’s” submissions. 




                                           3 
 
        To receive grants from HUD, an applying jurisdiction, like the 
County,  must  submit  an  annual  “Action  Plan”  detailing  how  the 
jurisdiction  will  use  the  grants.2  Along  with  the  Action  Plan,  the 
County must certify that it will “affirmatively further fair housing” 
(“AFFH”).3  Under  HUD  regulations,  this  means  that  the  County 
must  “conduct  an  analysis  to  identify  impediments  to  fair  housing 
choice  within  the  jurisdiction”  (an  “analysis  of  impediments,”  or 
“AI”)  and  promise  to  “take  appropriate  actions  to  overcome  the 
effects of any impediments identified through that analysis.”4  



        2  See  24  C.F.R.  §§  91.15,  91.220.  HUD  has  recently  adopted  a 
comprehensive  overhaul  of  the  regulations  governing  CPD  grant  application 
requirements.  See  Affirmatively  Furthering  Fair  Housing,  80  Fed.  Reg.  42,272 
(July 16, 2015) (to be codified at 24 C.F.R. pts. 5, 91, 92, 570, 574, 576, 903). But as 
those amendments do not apply to the dispute here at issue, all citations to the 
relevant regulations refer to the versions in effect prior to the amendments. 
        3  See 42 U.S.C. §§ 5304(b)(2), 12705(b)(15) (requiring certification that the 
jurisdiction “will affirmatively further fair housing”); 24 C.F.R. § 91.225(a)(1). The 
terms  of  art  “fair  housing”  and  “affirmatively  further  fair  housing”  are  worth 
explaining  briefly.  Congress  passed  the  Fair  Housing  Act  (“FHA”)  in  1968  to 
“provide, within constitutional limitations, for fair housing throughout the United 
States.” 42 U.S.C. § 3601 (emphasis supplied); Pub. L. No. 90‐284, tit. VIII, § 801, 
82  Stat.  73,  81  (1968).  To  this  end,  the  FHA  bans  discrimination  on  the  basis  of 
“race,  color,  religion,  sex,  familial  status,  or  national  origin”  in  connection  with 
the sale and rental of housing and other private real estate transactions. 42 U.S.C. 
§§ 3604,  3605.  The  market  for  housing  is  therefore  “fair”  if  it  is  free  from 
discrimination  based  on  these  protected  characteristics.  The  Supreme  Court 
recently  held  that  “disparate‐impact  claims  are  cognizable  under  the  [FHA].” 
Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 
2507, 2525 (2015). 
        4 24 C.F.R. § 91.225(a)(1).  




                                              4 
 
        In  this  appeal,  the  County  challenges  final  administrative 
determinations  by  HUD  to  withhold  funds  allocated  to  the  County 
under  the  Community  Planning  and  Development  Formula  Grant 
Programs  (“CPD  funds”)5  for  fiscal  years  (“FY”)  2011,  2013  and 
2014.6  The  County’s  principal  argument  is  that  the  conditions  that 
HUD  placed  on  the  allocation  of  these  CPD  funds  violated  the 
Administrative Procedure Act, 5 U.S.C. §§ 701‐706 (“APA”), and two 
other  statutory  provisions—42  U.S.C.  §§ 12705  and  12711—that 
generally prohibit HUD’s intrusion into local public policy.7 In short, 
the  County  asserts  that  HUD’s  repeated  rejection  of  the  County’s 
AIs turned on a factor—the substance of local zoning policies—that 
HUD was not permitted to consider.  

        On  July  17,  2015,  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Denise  L.  Cote,  Judge)  granted 


         The three CPD programs at issue are: (1) the Community Development 
        5

Block  Grant  program  (“CDBG”);  (2)  the  Emergency  Shelter  Grant  program 
(“ESG”); and (3) the HOME Investment Partnership program (“HOME”). 
        6  The  County’s  first  lawsuit,  Cty.  of  Westchester  v.  U.S.  Dep’t  of  Hous.  & 
Urban Dev., No. 13 Civ. 2741 (DLC) (filed Apr. 24, 2013), addressed only FY 2011 
CPD funds. The County’s second lawsuit, Cty. of Westchester v. U.S. Dep’t of Hous. 
&  Urban  Dev.,  No.  15  Civ.  1992  (DLC)  (filed  Mar.  17,  2015), addressed  FY  2012, 
2013, and 2014 CPD funds. The two lawsuits were consolidated on April 15, 2015, 
and  resolved  by  the  District  Court  in  the  same  final  judgment,  which  is  the 
subject  of  this  appeal.  See  2015  WL  4388294,  at  *19  n.20.  Because  the  FY  2012 
funds  were  already  reallocated  to  other  jurisdictions,  the  County’s  claims  as  to 
these funds are moot. See id. at *19. 
          The  County  also  stated  claims  under  the  Fifth  Amendment  to  the  U.S. 
        7

Constitution, but it has not pursued them on appeal. 




                                              5 
 
defendants‐appellees’  motion  for  summary  judgment,  holding  that 
HUD’s decision was not arbitrary or capricious and that § 12705 and 
§ 12711  did  “not  relieve  the  County  of  its  obligation  to  make 
accurate  Certifications  and  to  produce  adequate  AIs  in  order  to 
obtain CPD Funds.”8 As to these “Certifications,” the District Court 
concluded  that  HUD  acted  within  its  authority  in  determining  that 
the  County’s  AIs  had  failed  to  assess  the  impediments  to  fair 
housing  choice  caused  by  local  zoning  ordinances  or  to  identify 
actions  the  County  would  take  to  overcome  these  impediments. 
Accordingly,  the  District  Court  held  that  HUD  was  justified  in  its 
conclusion  that  the  County’s  plan  would  not  “affirmatively  further 
fair housing,” as required by HUD regulations and the Fair Housing 
Act (“FHA”).9 

        Because we agree that HUD’s withholding of CPD funds did 
not violate federal law, we AFFIRM the District Court’s judgment of 
July  21,  2015.10  We  also  VACATE  IN  PART  the  temporary 

         2015 WL 4388294, at *1; see id. at *25.  
        8


         See id. *27.  
        9


         Due to the pending expiration of some of these funds, this appeal was 
        10

resolved  on  an  expedited  basis.  As  noted  above,  the  County  seeks  review  of 
HUD’s decision to withhold CPD funds for FY 2011, 2013, and 2014. The FY 2012 
funds have already been reallocated to other jurisdictions. See note 6, ante. 
        The  congressional  appropriation  for  the  FY  2011  funds  expired  on 
September  30,  2013.  See  Department  of  Defense  and  Full‐Year  Continuing 
Appropriations Act 2011, Pub. L. No. 112‐10, Div. B, Title I, § 1103, 125 Stat. 38, 
103  (2011)  (carrying  forward  previous  appropriations  bill’s  limitation  that  CPD 
funds are available to be allocated for two years after the designated fiscal year). 
These  funds,  therefore,  may  not  be  reallocated  to  other  jurisdictions,  but  they 




                                            6 
 
injunction  issued  pendente  lite  by  a  motions  panel  of  this  Court  on 
May 1, 2015. HUD is authorized to reallocate the County’s FY 2013 
funds forthwith. As to the County’s FY 2014 funds, however, HUD 
is  directed  to  delay  reallocating  those  funds  until  after  the  County 
exhausts its right to seek further review of this decision.  




remain  available  to  the  County  until  September  2018.  See  31  U.S.C.  §§ 1552(a), 
1553(a); Cty. of Westchester v. U.S. Depʹt of Hous. & Urban Dev., 778 F.3d 412, 417 
n.8  (2d  Cir.  2015)  (explaining  that  after  an  appropriation  expires,  unallocated 
funds  remain  in  an  “‘expired  account,’  where  they  will  ‘retain  their  fiscal  year 
identity . . . for that appropriation for an additional five fiscal years’”) (quoting 1 
Gov’t  Accountability  Office,  Principles  of  Federal  Appropriations  Law  (GAO 
Redbook)  5–67,  5–72  (3d  ed.  2004))  (ellipsis  in  original).  Accordingly,  because 
some of the FY 2011 funds remain available to satisfy obligations to the County, 
the pending dispute over these funds is not moot. See note 45, post (noting that a 
total of $752,844 remains from the County’s FY 2011 allocation).  
        The  congressional  appropriation  for  the  FY  2013  funds  expires  on 
September  30,  2015.  See  Consolidated  and  Further  Continuing  Appropriations 
Act  2013,  Pub.  L.  No.  113‐6,  Div.  F,  Title  I,  § 1103,  127  Stat.  198,  412‐13  (2013). 
Until then, HUD is able to reallocate the funds, which, according to HUD, total 
approximately  $5  million.  We  have  therefore  sought  to  resolve  this  case 
expeditiously, in order to give HUD the flexibility—if it prevailed—to reallocate 
the FY 2013 funds to other jurisdictions.  
        Finally, the congressional appropriation for the FY 2014 funds expires on 
September 30, 2016. See Consolidated Appropriations Act 2014, Pub. L. No. 113‐
76,  Div.  L,  Title  2,  128  Stat.  5,  613‐14  (2014).  Therefore,  if  HUD  wishes  to 
reallocate  these  funds—also  totaling  approximately  $5  million—it  must  do  so 
before that date. As noted above and below, HUD is directed not to reallocate the 
FY 2014 funds until the  County exhausts its right to seek further review of this 
decision.  




                                                7 
 
                                  BACKGROUND 

        In  order  to  understand  the  current  dispute  between  the 
County  and  HUD,  it  is  necessary  to  review  the  last  decade  of 
litigation against the County.11  


        11  The  federal  government’s  contentious  relationship  with  Westchester 
County goes back several decades. In December 1980, the United States filed suit 
against the City of Yonkers (which is located in Westchester County) as well as 
the Yonkers Community Development Agency (“CDA”) and the Yonkers Board 
of  Education  (“Board”),  alleging  that  they  intentionally  selected  subsidized 
housing sites in a manner that perpetuated residential racial segregation, which, 
in  turn,  caused  and  perpetuated  school  segregation.  In  June  1981,  after  the 
Yonkers Branch of the NAACP and one named plaintiff intervened on behalf of 
themselves  and  all  others  similarly  situated,  the  case  was  certified  as  a  class 
action.  A  14‐month  liability  trial  was  held  before  Judge  Leonard  B.  Sand  of  the 
Southern District of New York in 1983 and 1984. Eighty‐four witnesses testified 
over  the  course  of  90  trial  days,  and  the  court  received  into  evidence  the 
depositions of 38 additional witnesses and thousands of documents.  
         In  November  1985,  Judge  Sand  found  the  City  and  CDA  liable  for 
housing  segregation  and  the  City  and  Board  liable  for  school  segregation.  See 
United States v. Yonkers Bd. of Educ., 624 F. Supp. 1276 (S.D.N.Y. 1985). Following 
a  series  of  remedial  hearings,  the  district  court  ordered  the  City  to  undertake 
several actions, including providing sites for 200 units of public housing in non‐
minority  areas,  and  reallocating  federal  housing  grants  towards  fostering  the 
development  of  low‐  and  moderate‐income  housing.  The  defendants  appealed 
the judgment, and in 1987, our Court concluded that the district court “properly 
applied the appropriate legal principles, that its findings of fact [were] not clearly 
erroneous,  and  that  its  remedial  orders  [were]  within  the  proper  bounds  of 
discretion.” See United States v. Yonkers Bd. of Educ., 837 F.2d 1181, 1184 (2d Cir. 
1987). Accordingly, we affirmed the district court’s judgment in all respects. 
       On  July  3,  2007,  the  district  court  approved  a  settlement  agreement  that 
ended its supervision over implementing these Yonkers‐related remedial orders. 
See No. 80 Civ. 6761 (LBS), Dkt. No. 2100 (S.D.N.Y. July 3, 2007). 




                                             8 
 
                 I. The 2006 Litigation and Consent Decree 

        In  April  2006,  the  Anti‐Discrimination  Center  of  Metro  New 
York (“the relator”) filed a qui tam lawsuit alleging that the County 
violated the False Claims Act12 by submitting “false” certifications to 
HUD from 2000 to 2006 in order to obtain approximately $52 million 
in  housing  grants.  Under  the  relevant  statutes  and  regulations,  the 
County,  as  a  recipient  of  HUD  funds,  was  required  to  certify  to 
HUD that it would “affirmatively further fair housing.”13 The relator 
alleged  that  the  County’s  certifications  were  “false”  within  the 
meaning  of  the  False  Claims  Act  because  the  County  failed  to 
analyze  impediments  to  fair  housing  or  to  develop  strategies  to 
overcome these impediments, despite certifying to HUD that it had 
done so.  

        During pretrial proceedings, the district court entered several 
rulings  in  favor  of  the  relator.  On  July  13,  2007,  it  denied  the 
County’s motion to dismiss, holding that relator had stated a claim 
that  the  County  violated  the  False  Claims  Act  by  falsely  certifying 
that  it  considered  race  when  evaluating  fair  housing  impediments 
and corrective actions.14 On February 24, 2009, the district court held 

        12 31 U.S.C. §§ 3729‐33.  
        13 See 42 U.S.C. §§ 5304(b)(2), 12705(b)(15).  
        14  See U.S. ex rel. Anti‐Discrimination  Ctr. of Metro N.Y., Inc. v. Westchester 
Cty., 495 F. Supp. 2d 375 (S.D.N.Y. 2007) (holding that a jurisdiction that certifies 
that  it  will  affirmatively  further  fair  housing  as  a  condition  to  its  receipt  of 
federal funds must consider the existence and impact of racial discrimination on 
housing opportunities and choice). 




                                             9 
 
that  the  County’s  certifications  to  HUD  were  false  within  the 
meaning of the False Claims Act, but it denied the relator’s motion 
for summary judgment on the grounds that the County’s knowledge 
that  the  certifications  were  “false”  was  a  disputed  issue  of  fact  for 
trial.15  

        On August 10, 2009, the Government intervened in the action 
in  place  of  the  relator  and,  on  the  same  day,  presented  the  district 
court with a consent decree that all parties—including the County—
agreed to enter.16  

        By  settling  the  case  and  agreeing  to  the  consent  decree,  the 
County avoided the risk of paying treble damages of more than $150 
million. Instead, the decree obligated the County to pay $30 million 
to  the  United  States—of  which  $21.6  million  would  be  credited  to 
the  County’s  account  with  HUD—and  to  take  numerous  steps  to 
further  “fair  housing.”17  Most  relevant  here,  the  County  agreed  to 
spend $30 million of its own funds—in addition to the $21.6 million 




        15 See U.S. ex rel. Anti‐Discrimination  Ctr. of Metro N.Y., Inc. v. Westchester 
Cty.,  668  F.  Supp.  2d  548  (S.D.N.Y.  2009)  (denying  cross‐motions  for  summary 
judgment and reserving for trial on the County’s scienter).  
        See J.A. 353‐391 (“Stipulation and Order of Settlement and Dismissal”) 
        16

(“Consent Decree”).  
        17    Consent Decree ¶¶ 2–3.  




                                          10 
 
in  its  HUD  account—to  build  750  units  of  affordable  housing  over 
the following seven years.18 The County was required to  

                  use  all  available  means  as  appropriate  to 
                  achieve  the  [building  of  the  750  units], 
                  including,  but  not  limited  to,  developing 
                  financial  or  other  incentives  for  other 
                  entities  to  take  steps  to  promote  [those] 
                  objectives  .  .  .  ,  and  conditioning  or 
                  withholding the provision of County funds 
                  on  actions  that  promote  [those]  objectives 
                  . . . .19 

The consent decree “anticipated that the County [would build these 
750  units]  by  leveraging  the  funds  that  it  is  expending  pursuant  to 
[the consent decree] with supplemental funds.”20 Moreover,  

                  [i]n  the  event  that  a  municipality  does  not 
                  take  actions  needed  to  promote  the 
                  [building  of  the  750  units],  or  undertakes 
                  actions  that  hinder  [those]  objectives  .  .  .  , 
                  the County shall use all available means as 
                  appropriate  to  address  such  action  or 
                  inaction,  including,  but  not  limited  to, 
                  pursuing legal action.21  


         Consent  Decree  ¶ 7.  630  of  these  750  units  must  be  built  in 
       18

municipalities that are less than three percent black and seven percent Hispanic. 
       19 Consent Decree ¶ 7(i).  
       20 Id.  
       21 Consent Decree ¶ 7(j).  




                                           11 
 
       Additionally,  the  consent  decree  required  the  County  to 
complete,  within  120  days,  an  analysis  of  impediments  to  fair 
housing  choice  (“AI”)  “deemed  acceptable  by  HUD.”22  The  decree 
specifically required that the AI 

               (b) identify and analyze, inter alia: 

                       (i)  the  impediments  to  fair  housing 
                       within  its  jurisdiction,  including 
                       impediments  based  on  race  or 
                       municipal resistance to the development 
                       of affordable housing; [and] 

                       (ii)  the  appropriate  actions  the  County 
                       will  take  to  address  and  overcome  the 
                       effects of those impediments . . . .23  

       The  County  also  agreed  to  “promote,  through  the  County 
Executive, legislation . . . to ban ‘source‐of‐income’ discrimination in 
housing.”24 Such legislation prohibits landlords from refusing to rent 
to a tenant because that tenant’s income comes from Social Security 




       22 Consent Decree ¶¶ 32, 32(b).  
       23  Consent  Decree  ¶  32(b).  These  requirements  mirror  those  imposed  by 
statute and regulation on all grant applicants, as discussed at notes 73 to 90, post, 
and accompanying text.  
       24 Consent Decree ¶ 33(g). 




                                           12 
 
benefits or from state or federal public assistance programs, such as 
“Section 8.”25 

        Finally, the consent decree provided for the appointment of a 
monitor to oversee compliance, to recommended additional actions 
needed  to  ensure  compliance,  and  to  assess  “whether  the  County 
has  taken  all  possible  actions  to  meet  its  obligations  .  .  .  including 
. . . promoting  inclusionary  and  other  appropriate  zoning  by 
municipalities  by  offering  incentives, and,  if  necessary, taking  legal 
action.”26 The appointment of the monitor was to last “for so long as 
the  County’s  obligations”  under  the  consent  decree  “remain 
unsatisfied.”27  The  consent  decree  also  created  a  dispute  resolution 
process whereby the parties could submit grievances for the monitor 
to resolve.28 



        25 Section 8 refers to a well‐known program administered by HUD, which 
provides  low‐income  housing  assistance  in  the  form  of  vouchers.  See  Salute  v. 
Stratford Greens Garden Apartments, 136 F.3d 293, 296 (2d Cir. 1998). 
        26 Consent Decree ¶ 15.  
        27 Consent Decree ¶ 10. 
         Consent Decree ¶ 14. The consent decree provided for judicial review of 
        28

the monitor’s decisions: 
                Within  ten  (10)  business  days  of  receipt  of  the  Monitor’s 
        report and recommendation, the County or the Government may 
        seek additional review from the magistrate judge assigned to this 
        case;  otherwise,  the  Monitor’s  resolution  shall  be  final,  binding 
        and  non‐appealable.  Should  the  County  or  the  Government  seek 
        such  additional  review  from  the  assigned  magistrate  judge,  the 
        relevant  provisions  of  the  Federal  Rules  of  Civil  Procedure,  the 




                                           13 
 
                                II. 2011 Litigation 

       The  August  2009  consent  decree  settled  all  False  Claims  Act 
charges stemming from the County’s applications for HUD funding 
from 2000 to 2009. Since 2009, however, the County has continued to 
apply for CPD funds. The present dispute concerns HUD’s rejection 
of  the  County’s  post‐consent  decree  applications  for  funding. 
Specifically, this litigation concerns HUD’s decision to withhold the 
County’s CPD funds for FY 2011, 2013, and 2014.29 

       The  County  first  challenged  HUD’s  withholding  of  its  CPD 
funds for FY 2011. As noted above, the consent decree required the 
County to make efforts to ban “source‐of‐income discrimination.” In 
2009,  the  County’s  Board  of  Legislators  debated  a  bill  to  meet  this 
obligation.  The  County  Executive  at  the  time,  Andrew  Spano,  sent 
letters to advocacy organizations expressing support for the pending 
bill,  and  to  the  leadership  of  the  County  Board  of  Legislators 
encouraging them to pass the bill. Although the Board failed to pass 
the legislation in 2009, an identical bill was reintroduced in 2010. On 
June  14,  2010,  the  Board  passed  a  slightly  modified  version  of  the 



       Local  Rules  and  the  Court’s  Individual  Rules  governing  reports 
       and recommendations from a magistrate judge shall apply. 
Consent  Decree  ¶  14(d).  The  district  court  appointed  as  monitor  James  E. 
Johnson of Debevoise & Plimpton LLP. 
          It  is  not  apparent  from  the  record  whether  the  County  received  CPD 
       29

funding  for  FY  2010.  The  County’s  CPD  funds  for  FY  2012,  however,  were 
withheld and reallocated to other jurisdictions. See note 6, ante. 




                                          14 
 
bill,  but,  on  June  25,  2010,  the  newly  elected  County  Executive, 
Robert Astorino, vetoed it. 

      Under the consent decree, the County’s revised AI was due on 
December  8,  2009.  After  HUD  granted  several  of  the  County’s 
extension  requests,  the  County  submitted  a  revised  AI  on  July  23, 
2010.  On  December  21,  2010,  HUD  rejected  the  revised  AI  in  a  six‐
page  letter  to  the  County,  in  which  HUD  described  actions  the 
County  could  take  to  make  its  AI  acceptable,  including  identifying 
the  steps  it  would  take  to  ban  “source‐of‐income”  discrimination 
and  to  overcome  “exclusionary  zoning  practices.”  In  April  2011, 
having  not  received  a  revised  AI,  HUD  notified  the  County  that  it 
intended  to  reject  the  County’s  FY  2011  “certification”  that  the 
County would “affirmatively further fair housing.”30  

      On  July  11,  2011,  the  County  submitted  another  revised  AI, 
which HUD also rejected. By letter dated July 13, 2011, HUD rejected 
the  County’s  proposed  AI  because  it  “did  not  incorporate  the 
Corrective  Actions”  that  HUD  had  earlier  specified,  including 
“promotion  of  source‐of‐income  legislation  or  plans  to  overcome 
exclusionary  zoning  practices.”31  HUD  therefore  rejected  the 
County’s  AI  and  disapproved  its  FY  2011  Action  Plan  “as 
substantially  incomplete.”  Accordingly,  HUD  officially  notified  the 
County  that  it  intended  to  withhold  the  funds  allocated  to  the 
County for FY 2011.  

      30 J.A. 113. 
      31 J.A. 124‐25. 




                                     15 
 
        HUD’s withholding of FY 2011 funds prompted the referral of 
two issues to the monitor. On November 14, 2011, the monitor found 
that:  (1)  the  County  breached  its  obligation  to  promote  source‐of‐
income  legislation;  and  (2)  the  County  was  required  to  analyze  the 
effect  of  zoning  ordinances  in  its  AI.32  On  December  7,  2011,  the 
County  objected  to  the  monitorʹs  findings  and  sought  review  from 
Magistrate Judge Gabriel W. Gorenstein.  

        On March 16, 2012, Magistrate Judge Gorenstein sustained the 
County’s  objection  to  the  monitor’s  report  in  part,  concluding  that 
the  County  Executive’s  veto of  the  source‐of‐income  legislation  did 
not  constitute  a  breach  of  the  consent decree.33  Specifically,  he  held 
that the County Executive’s obligation to promote the legislation did 
not obligate the County Executive to sign the bill once the Board of 
Legislators passed it.  

        However,  Magistrate  Judge  Gorenstein  overruled  the 
County’s  other  objections.  Specifically,  the  County  had  challenged 
the monitor’s conclusion that the County was required (1) to specify 
a  strategy  to  overcome  exclusionary  zoning  practices,  and  (2) to 
identify the types of zoning practices that would, if not remedied by 


           United  States  ex  rel.  Anti‐Discrimination  Ctr.  v.  Westchester  Cty.,  No.  06 
        32

Civ. 2860 (DLC), 2011 WL 7563042, at *1 (S.D.N.Y. Nov. 14, 2011) (“2011 Report”). 
The  monitor’s  first  finding  was  later  mooted  by  the  County’s  adoption  of 
“source‐of‐income” legislation. See note 45, post. 
           See  United  States  ex  rel.  Anti‐Discrimination  Ctr.  of  Metro  N.Y.,  Inc.  v. 
        33

Westchester Cty., No. 06 Civ. 2860 (DLC) (GWG), 2012 WL 917367, at *7 (S.D.N.Y. 
Mar. 16, 2012).  




                                              16 
 
the  municipality,  prompt  the  County  to  pursue  legal  action.  With 
respect  to  these  objections,  Magistrate  Judge  Gorenstein  ruled  in 
favor of HUD, concluding that the County was required to analyze 
the  effect  of  zoning  laws  in  its  AI.  Accordingly,  Magistrate  Judge 
Gorenstein  held  that  the  monitor  and  HUD  could  require  the 
County to explain how it intended to persuade its municipalities to 
remove exclusionary zoning practices, and what steps it would take 
if  a  municipality  refused.  The  County  did  not  appeal  this  aspect  of 
the Magistrate Judge’s ruling.34 

        The United States did, however, appeal his ruling concerning 
“source‐of‐income”  legislation.  On  May  3,  2012,  the  district  court 
reversed this aspect of the ruling, agreeing with the monitor that the 
County  Executive’s  veto  of  the  source‐of‐income  legislation  was  a 
breach of the consent decree.35  

        On  April  5,  2013,  we  affirmed  the  May  3,  2012  order  of  the 
district  court,36  holding  that:  (1)  the  district  court  had  jurisdiction 
over  enforcement  and  interpretation  of  the  consent  decree;  (2)  the 
County  breached  its  duty  under  the  consent  decree  to  promote 
source‐of‐income  legislation  through  its  County  Executive;  (3)  the 

         After neither party objected to the Magistrate Judge’s rulings as to the 
        34

zoning issues, the district court adopted them on appeal. See United States ex rel. 
Anti‐Discrimination  Ctr.  of  Metro  N.Y.,  Inc.  v.  Westchester  Cty.,  No.  06  Civ.  2860 
(DLC), 2012 WL 1574819, at *11 (S.D.N.Y. May 3, 2012).  
        35 Id.  
          See  United  States  ex  rel.  Anti‐Discrimination  Ctr.  of  Metro  N.Y.,  Inc.  v. 
        36

Westchester Cty., 712 F.3d 761 (2d Cir. 2013).  




                                             17 
 
consent decree continued to bind successive elected County officials; 
(4) the “unmistakability doctrine”37 did not apply to interpretation of 
the consent decree; (5) the consent decree did not strip the County of 
any essential attribute of sovereignty; and (6) the consent decree did 
not violate the Constitution’s Guarantee Clause.38 

                               III. The 2013 Litigation 

        As noted above, the monitor’s report in November 2011 found 
that  the  County  was  required  to  analyze  the  effect  of  zoning 
ordinances in its AI.39 Specifically, the monitor concluded that 




        37  The  unmistakability  doctrine  is  a  rule  of  contract  construction  that 
provides that in a contract with a sovereign government, “an ambiguous term of 
a  grant  or  contract  [will  not]  be  construed  as  a  conveyance  or  surrender  of 
sovereign power.” United States v. Winstar Corp., 518 U.S. 839, 878 (1996). We held 
that  the  unmistakability  doctrine  of  contract  construction  did  not  apply  to  the 
interpretation of the consent decree, because the decree unambiguously required 
the  County  to  encourage  passage  of  the  source‐of‐income  legislation,  which 
necessarily  precluded  the  County  Executive’s  veto  of  a  bill  passed  by  County 
Board.  712  F.3d  at  772‐73.  Because  the  County  expressly  agreed  to  take  specific 
action related to this legislation, the County was not “incidentally disabled” from 
undertaking any sovereign acts. Id. 
           The  Guarantee  Clause,  U.S.  Const.  art.  IV,  §  4,  states  that  the  “United 
        38

States  shall  guarantee  to  every  State  in  this  Union  a  Republican  Form  of 
Government.” We held that the County’s claim under the Guarantee Clause was 
a nonjusticiable political question and, even if it was not, that the County failed 
to present any evidence that it was deprived of a republican form of government. 
See 712 F.3d at 774‐75.  
           Magistrate  Judge  Gorenstein  overruled  the  County’s  objection  to  this 
        39

ruling, and the County did not appeal. See note 34, ante, and accompanying text. 




                                             18 
 
              [t]he  County  should,  at  a  minimum,  assess 
              the  impact  of  each  of  the  following  zoning 
              practices  or  explain  why  the  analysis  of  the 
              listed  practices  .  .  .  would  not  be  helpful  to 
              understanding  the  impact  of  the  zoning 
              ordinances taken as a whole: 

               Restrictions  that  limit  or  prohibit 
                multifamily housing development; 
                 
               Limitations on the size of a development; 
                 
               Limitations  directed  at  Section  8  or  other 
                affordable  housing,  including  limitations 
                on such developments in a municipality; 
                 
               Restrictions  that  directly  or  indirectly 
                limit the number of bedrooms in a unit; 
                 
               Restrictions  on  lot  size  or  other  density 
                requirements  that  encourage  single‐
                family  housing  or  restrict  multifamily 
                housing; and 
                 
               Limitations on townhouse development.40 


Therefore, since 2012, HUD has considered the requirement that the County’s AI 
include the effect of zoning policies to be law of the case.  
         2011 Report, 2011 WL 7563042, at *7. The monitor went on to direct the 
       40

County to (1) “develop a clear strategy that encourages compliance by municipal 
governments  .  .  .  [and]  explain[s]  how  [the  County]  intends  to  persuade 
municipalities to follow [its] recommendations and what additional steps, if any, 




                                       19 
 
        After  the  monitor  issued  his  report  in  November  2011—and 
while  litigation  before  the  district  court  and  this  Court  was 
pending—the County submitted a series of zoning analyses to HUD, 
all  of  which  were  rejected.  Specifically,  HUD  informed  the  County 
that,  in  its  view,  the  County’s  submissions  contained  flawed  data 
analysis,  failed  to  address  whether  zoning  practices  were 
exclusionary  under  state  and  federal  law,  and  lacked  adequate 
strategies  for  bringing  about  changes  to  problematic  zoning 
practices in some of the County’s municipalities. 

        On March 25, 2013, HUD notified the County that it intended 
to  reallocate  the  $7.4  million  it  had  withheld  in  FY  2011  funds.41 
Because  the  congressional  appropriation  for  these  funds  was  set  to 
expire on September 30, 2013, HUD gave the County until April 25, 



it will take if those recommendations are not followed”; (2) “[d]evelop a process 
for notifying municipalities of zoning issues that hinder the County’s obligations 
under  the  Settlement  and  changes  that  must  be  made,  and  if  not  made,  the 
consequences  of  municipalities’  failure  to  make  them”;  (3)  “[d]evelop  a  process 
to  involve  municipal  decision‐makers  in  consultation  regarding  changes  in 
zoning and land use restrictions”; and (4) “[p]rovide a description of how these 
requirements  will  be  included  in  future  contracts  or  other  written  agreements 
between the County and municipalities.” Id. at *7‐8. The monitor also expressed 
“the  view  that  litigation  is  a  powerful  lever  the  County  may  exercise  to  bring 
municipal governments into compliance, and that the County must identify the 
types  of  zoning  practices  that  would,  if  not  remedied  by  the  municipality,  lead 
the County to pursue legal action.” Id. at *9.  
           J.A.  236‐38.  The  breakdown  was  approximately  $5.4  million  in  CDBG 
        41

funds,  $1.7  million  in  HOME  funds,  and  $400,000  in  ESG  funds.  See  2015  WL 
4388294, at *13 n.10. 




                                            20 
 
2013  to  submit  an  acceptable  AI  and  Action  Plan  to  address 
“exclusionary zoning.”  

        One day before this deadline, the County submitted a revised 
AI and filed suit against HUD in federal court, asserting that HUD’s 
denial of the County’s CPD funds for FY 2011 was a violation of the 
APA and 42 U.S.C. § 12711.42 As relief, the County requested that the 
court:  (1)  enjoin  HUD’s  reallocation  of  the  County’s  FY  2011  grant 
funds; (2) declare that HUD’s rejection of its FY 2011 AI and Action 
Plan  violated  the  APA  and  § 12711;  and  (3) order  HUD  to  approve 
the County’s FY 2011 submission for CPD funds.43  

        On  August  14,  2013,  Judge  Cote  granted  HUD’s  motion  to 
dismiss  the  complaint  in  its  entirety.  As  to  the  APA  claims,  the 
district court ruled that HUD’s rejection of the County’s submissions 
was  an  act  “committed  to  agency  discretion  by  law,”  see  5  U.S.C. 




        42 Section 12711 states: 
        Notwithstanding  any  other  provision  of  this  subchapter  or 
        subchapter II of this chapter, the Secretary shall not establish any 
        criteria  for  allocating  or  denying  funds  made  available  under 
        programs  administered  by  the  Secretary  based  on  the  adoption, 
        continuation,  or  discontinuation  by  a  jurisdiction  of  any  public 
        policy,  regulation,  or  law  that  is  (1)  adopted,  continued,  or 
        discontinued  in  accordance  with  the  jurisdictionʹs  duly 
        established authority, and (2) not in violation of any Federal law. 
          See  Cty.  of  Westchester  v.  U.S.  Dep’t  of  Hous.  &  Urban  Dev.,  No.  13  Civ. 
        43

2741 (DLC) (filed Apr. 24, 2013). 




                                              21 
 
§ 701(a)(2),  and  thus  not  subject  to  judicial  review.44  The  district 
court  also  concluded  that  the  County  failed  to  state  a  claim  under 
§ 12711.45  

           On February 18, 2015, we affirmed the dismissal (as moot) of 
claims  relating  to  funds  that  had  been  reallocated  to  other 
jurisdictions,  but  vacated  the  district  court’s  dismissal  of  claims 
relating to funds—exclusively under the HOME program—that had 
not yet been reallocated.46 We concluded that the district court erred 
in  dismissing  the  County’s  APA  claims  as  to  these  funds,  because 
the statutes governing HUD’s administration of the HOME program 
provided  meaningful  standards  against  which  to  judge  HUD’s 
exercise of discretion and, thus, HUD’s actions were not “committed 
to  agency  discretion  by  law”  and  could  be  reviewed  by  the  courts. 


          See  Cty.  of  Westchester  v.  U.S.  Dep’t  of  Hous.  &  Urban  Dev.,  No.  13  Civ. 
           44

2741 (DLC), 2013 WL 4400843, at *3 (S.D.N.Y. Aug. 14, 2013). 
            The  County  appealed  this  ruling  and,  on  August  20,  2013,  sought  a 
           45

temporary  restraining  order  and  preliminary  injunction.  HUD  agreed  not  to 
obligate  funds  to  other  jurisdictions  until  a  panel  of  this  Court  considered  the 
County’s  application.  On  September  25,  2013,  we  denied  the  application  for  a 
stay. See Cty. of Westchester v. U.S. Depʹt of Hous. & Urban Dev., 531 F. App’x 178 
(2d Cir. 2013) (summary order). We also dismissed as moot the County’s appeal 
from the dismissal of its § 12711 claim—which had been based on the failure to 
adopt  “source‐of‐income”  legislation—because,  by  that  time,  the  County  had 
passed  such  legislation.  Id.  HUD  subsequently  reallocated  the  majority  of  the 
County’s FY 2011 grant allocation before the appropriation expired on September 
30,  2013.  Of  the  approximately  $7.4 million  initially  allocated  to  the  County,  all 
but $752,844 was reallocated.  
           46 See Westchester v. U.S. Dep’t of Hous. & Urban Dev., 778 F.3d 412 (2d Cir. 
2015).  




                                              22 
 
Accordingly,  we  affirmed  the  district  court’s  order  of  dismissal 
insofar  as  it  dismissed  as  moot  claims  for  funds  that  had  been 
reallocated  to  other  jurisdictions,  vacated  the  order  insofar  as  it 
dismissed  claims  for  the  remaining  $752,844  in  HOME  funds  that 
had  not  been  reallocated,  and  remanded  the  cause  to  the  district 
court for further proceedings.  

                      IV. The Monitor’s Zoning Analysis  

        While  proceedings  concerning  the  FY  2011  funds  were 
pending, the monitor prepared two reports on the impact of zoning 
laws in Westchester County.47  

        The  first  of  these  reports,  filed  on  September  13,  2013,48 
analyzed the zoning codes of the municipalities in the County under 
state  and  federal  law—applying  Berenson  v.  Town  of  New  Castle,  38 
N.Y.2d  102  (1975),  and  Huntington  Branch,  NAACP  v.  Town  of 


        47 The County asserts that the monitor lacks authority to conduct such an 
analysis. However, as Magistrate Judge Gorenstein stated in 2012, the monitor is 
required  under  the  consent  decree  to  “conduct  an  assessment  of  the  County’s 
efforts  and  progress  related  to  the  obligations  set  forth  in  [the  consent  decree], 
particularly  those  described  in  paragraph  7,”  and  “the  Monitor  ‘may  consider 
any information appropriate’ that will help him ‘determine whether the County 
has taken all possible actions to meet its obligations under this [consent decree], 
including,  but  not  limited  to  . . . promoting  inclusionary  and  other  appropriate 
zoning  by  municipalities  by  offering  incentives,  and,  if  necessary,  taking  legal 
action.’” 2012 WL 917367, at *7 (quoting Consent Decree ¶ 15). The County did 
not appeal this ruling, and the district court adopted it. See 2012 WL 1574819, at 
*11; see also note 34, ante, and accompanying text.  
        48 See J.A. 404‐64.  




                                             23 
 
Huntington, 844 F.2d 926 (2d Cir.), aff’d in part, 488 U.S. 15 (1988). The 
state‐law  Berenson  standard  considers  whether  zoning  practices  are 
“exclusionary”  based  on  socioeconomic  status.49  The  federal 
Huntington standard considers whether facially neutral zoning laws 
have a discriminatory impact on racial and ethnic minorities.50 

        In  its  various  AIs  submitted  to  HUD,  the  County  concluded 
that  there  was  no  evidence  of  exclusionary  zoning  in  any  of  the  31 
eligible municipalities in Westchester County.51 HUD concluded that 

          Under Berenson, a municipality’s zoning statute is examined as a whole 
        49

to  determine  whether  it  fosters  “a  balanced  and  integrated  community.” 
Berenson,  38  N.Y.2d  at  109.  The  analysis  consists  of  two  prongs:  (1)  the 
municipality  must  “provide[  ]  a  properly  balanced  and  well[‐]ordered  plan  for 
the  community,”  id.  at  110;  and  (2)  municipalities  must  consider,  weigh,  and 
balance  both  local  and  regional  housing  needs  due  to  the  effect  that  zoning 
ordinances may have on areas outside the municipality, see id.  
        50  Under  Huntington,  a  zoning  code  is  presumptively  exclusionary  if  it 
(1) restricts  multifamily  or  two‐family  housing  to  districts  with 
disproportionately  large  minority  populations;  or  (2) disparately  impacts 
minorities  by  restricting  the  development  of  housing  types  disproportionately 
used by minority residents. “Once a plaintiff has made a prima facie showing of 
discriminatory  effect,  a  defendant  must  present  bona  fide  and  legitimate 
justifications  for  its  action  with  no  less  discriminatory  alternatives  available.” 
Huntington,  844  F.2d  at 939;  but  see  Inclusive  Communities,  135  S.  Ct.  at 2523  (“A 
plaintiff  who  fails  to  allege  facts  at  the  pleading  stage  or  produce  statistical 
evidence demonstrating a causal connection cannot make out a prima facie case 
of disparate impact.”); id. (“Zoning officials . . . must often make decisions based 
on a mix of factors, both objective (such as cost and traffic patterns) and, at least 
to some extent, subjective (such as preserving historic architecture).”). 
          These  31  municipalities  are  Ardsley,  Bedford,  Briarcliff  Manor, 
        51

Bronxville,  Buchanan,  Cortlandt,  Croton‐on‐Hudson,  Dobbs  Ferry,  Eastchester, 
Harrison, Hastings‐on‐Hudson, Irvington, Larchmont, Lewisboro, Mamaroneck, 
Mount  Pleasant,  New  Castle,  North  Castle,  North  Salem,  Ossining,  Pelham, 




                                             24 
 
these  AIs  were  inadequate  for  various  reasons,  including  that  they 
used inaccurate data, conducted flawed analysis concerning whether 
zoning  laws  within  the  County  were  exclusionary,  and  failed  to 
propose  strategies  for  overcoming  exclusionary  zoning  laws  in 
certain municipalities. 

       The  purpose  of  the  monitor’s  2013  report  was  to  assess 
whether  the  County  was  correct  that  none  of  its  31  eligible 
communities  had  exclusionary  zoning  laws,  or  whether  HUD  was 
correct  that  the  County’s  analysis  was  flawed,  inaccurate,  and 
incomplete. The monitor concluded: 

                      Twenty‐four  out  of  31  municipalities 
               provide opportunities to develop affordable 
               housing  and  four  of  these  municipalities 
               have  zoning  codes  that  provide  sufficient 
               opportunities for affordable housing to meet 
               regional need and are exemplary in terms of 
               their  efforts  to  provide  opportunities  for 
               affordable  housing.  Seven  municipalities, 
               however,  have  restrictions  on  multifamily 
               housing  and  other  sources  of  affordable 
               housing  that  would  meet  the  definition  of 
               exclusionary  under  the  Berenson  line  of 
               cases.  Additionally,  some  municipalities, 
               whether  likely  to  be  deemed  exclusionary 
               under  Berenson  or  not,  have  evidence  that 


Pelham  Manor,  Pleasantville,  Pound  Ridge,  Rye,  Rye  Brook,  Scarsdale,  Somers, 
Tarrytown, Tuckahoe, and Yorktown. J.A. 473‐74.  




                                         25 
 
                   limitations  on  multifamily  zoning  might 
                   have a disparate impact on certain minority 
                   groups,  suggesting  that  they  might  be 
                   deemed  exclusionary  under  Huntington. 
                   Therefore,  the  County’s  conclusion  that 
                   exclusionary  zoning  does  not  exist 
                   anywhere  in  Westchester  is  not  supported 
                   by its own data.52  

          The  seven  municipalities  that  the  monitor  concluded  “had 
zoning  ordinances  that  limited  affordable  housing  or  made  the 
development  of  affordable  housing  practically  infeasible”  were 
Croton‐on‐Hudson,  Harrison,  Lewisboro,  Mamaroneck,  Ossining, 
Pelham  Manor,  and  Pound  Ridge.53  After  the  report  was  issued, 
however,  each  of  these  municipalities  met  with  the  monitor,  and 
three  of  them—Mamaroneck,  Ossining,  and  Pound  Ridge—were 
removed from the list. As the monitor later explained, Mamaroneck 
“adopted  the  model  zoning  ordinance,  expanded  the  allowance  of 
multifamily  housing,  and  approved  the  construction  of  ten 
affordable  housing  units.”54  Ossining  and  Pound  Ridge  also  “made 
considerable  progress  in  reforming  their  zoning  codes  to  expand 
opportunities for the development of affordable housing.”55  



          52 J.A. 456‐57.  
          53  J.A.  1045  (applying  the  two‐prong  analysis  of  Berenson,  38  N.Y.2d  at 
102).  
          54 J.A.1045‐46.  
          55 J.A.1046. 




                                             26 
 
       On  September  8,  2014,  the  monitor  issued  another  report.56 
The  2013  report  had  mostly  analyzed  whether  the  jurisdiction’s 
zoning  codes  were  socioeconomically  exclusionary  under  Berenson. 
The 2014 report focused on whether the jurisdiction’s zoning codes 
had  a  discriminatory  impact  on  racial  and  ethnic  minorities  under 
Huntington. The monitor concluded: 

                      Of  the  31  eligible  municipalities,  25 
               municipalities  neither  perpetuated  racial 
               and  ethnic  clustering  by  restricting 
               multifamily  or  affordable  housing  to 
               districts  with  a  disproportionately  large 
               minority  population  nor  disparately 
               impacted  the  countywide  minority 
               household  population  by  restricting  the 
               development  of  housing  that  minority 
               residents disproportionately use in violation 
               of the Huntington standard.  

                       Prima  facie  evidence  of  Huntington 
               violations  did  exist,  however,  with  respect 
               to  six  municipalities.  The  evidence  shows 
               that these municipalities either restricted as‐
               of‐right  multi‐  or  two‐family  housing 
               development           to    districts       with 
               disproportionately high minority household 
               populations  or  restricted  the  development 


       56  See J.A. 465‐588. The District Court did not consider the 2014 report to 
be  part  of  the  administrative  record  because  it  post‐dated  the  HUD  decisions 
challenged by the County in this litigation. See 2015 WL 4388294, at *26 n.26.  




                                          27 
 
                of housing types disproportionately used by 
                minorities.  The  next  step  for  these 
                municipalities  is  to  present  evidence  that, 
                despite  the  impact  on  minority  residents, 
                their  zoning  ordinances  were  furthering  a 
                legitimate,      substantial       governmental 
                interest  and  no  alternative  would  achieve 
                that  interest  with  less  discriminatory  effect. 
                The  [m]onitor  looks  forward  to  engaging 
                with these six municipalities in the future.57 

The six municipalities that the monitor concluded had zoning codes 
that  were  presumptively  exclusionary  under  Huntington  were 
Harrison, Larchmont, Lewisboro, North Castle, Pelham Manor, and 
Rye Brook.58  

       On  October  24,  2014,  the  Government  sent  a  letter  to  the 
monitor—with  a  copy  sent  to  the  County—which  stated  that  the 
County’s  adoption  of  the  monitor’s  2013  and  2014  reports  would 
satisfy  its  obligation  to  submit  an  acceptable  AI.59  Specifically,  the 
Government  stated  that  the  submission  of  these  reports  “would 
satisfy the County’s obligation to identify zoning ordinances that act 
as impediments to fair housing, as required by the [consent decree], 




       57 J.A. 587‐88.  
       58 J.A. 474.  
       59 J.A. 589‐92.  




                                       28 
 
42 U.S.C. §§ 5304(b)(2) and 12705(b)(15), 24 C.F.R. § 91.225(a)(1), and 
by HUD’s Fair Housing Planning Guide.”60  

        The  County  declined  to  adopt  the  monitor’s  reports  or  to 
incorporate any of the findings of the reports into its own future AIs.  

                                    V. This Case 

        On February 3, 2015, HUD advised the County that its failure 
to receive a grant for FY 2012 had resulted in the termination of its 
qualification  as  a  Community  Development  Block  Grant  (“CDBG”) 
urban county and HOME participating jurisdiction, and that until it 
requalified, it was ineligible to receive CPD funds.61 This termination 
also  affected  the  remainder  of  the  County’s  FY  2013  and  FY  2014 
funds under the CDBG and HOME programs, and HUD advised the 
County that it would proceed to reallocate these funds as well.62 The 
County’s  total  allocation  for  FY  2013  and  FY  2014  was 
approximately $10 million. 


        60 J.A. 589.  
          See J.A. 78. HUD had previously notified the County of its rejection of 
        61

the  County’s  FY  2012  certification  and  disapproval  of  the  2012  Action  Plan.  On 
April  23,  2014,  HUD  informed  the  County  that  it  was  reallocating  its  FY  2012 
funds, which totaled approximately $5.2 million. See id. The County did not take 
any legal action to prevent reallocation of these funds, which, as of September 30, 
2014, were obligated to other jurisdictions. Id. 
        On May 9, 2014, the County informed HUD that it would not be seeking 
requalification  under  the  CPD  programs  for  the  FY  2015  to  FY  2017  period.  See 
id.; 2015 WL 4388294 at *2 n.3, *18. 
        62 See J.A. 78.  




                                           29 
 
        On March 17, 2015, the County filed its second lawsuit, which 
primarily  sought  to  enjoin  the  reallocation  of  FY  2013  and  FY  2014 
CPD funds.63 The case was deemed related to the 2013 litigation and 
assigned to Judge Cote.  

        On  March  19,  2015,  HUD  informed  the  County  that  its  FY 
2013  and  FY  2014  CPD  Funds  could  be  “obligated”  to  other 
jurisdictions  as  early  as  April  3,  2015.64  That  same  day,  the  County 
filed  a  motion  for  a  preliminary  injunction  to  prevent  HUD  from 
disbursing  the  County’s  CPD  Funds  for  FY  2013  and  FY  2014  to 
other  jurisdictions.65  On  March  27,  2015,  the  District  Court  denied 
the motion for a preliminary injunction from the bench, concluding 
that  the  County  had  failed  to  establish  “irreparable  harm”  or 
“likelihood of success on the merits.”66 The District Court ordered an 
expedited schedule for the underlying merits litigation, whereby the 
parties would submit their cross‐motions for summary judgment by 
May 22, 2015.  

           See  Cty.  of  Westchester  v.  U.S.  Dep’t  of  Hous.  &  Urban  Dev.,  No.  15  Civ. 
        63

1992  (DLC)  (filed  Mar.  17,  2015).  The  County  abandoned  its  claims  for  FY  2012 
CPD  funds  and  all  lead‐paint  grant  funds,  which  were  reallocated  before  this 
lawsuit. See 2015 WL 4388294 at *20 & n.21. 
        64 J.A. 83. 
           At  a  hearing  on  March  27,  2015  before  Judge  Cote,  the  Government 
        65

explained  that  these  funds  were  already  in  the  process  of  being  reallocated  to 
other  jurisdictions—the  CDBG  funds  to  other  municipalities  in  the  region, 
including  New  York,  Yonkers,  and  Mount  Vernon,  the  HOME  funds  to 
approximately 588 other municipalities, and the ESG funds to the State of New 
York for use within the County. See J.A. 632‐33.  
        66 J.A. 655‐59. 




                                               30 
 
       On  March  30,  2015,  the  County  appealed  the  District  Court’s 
denial  of  its  motion  for  a  preliminary  injunction.  On  April  3,  2015, 
the County filed a motion with this Court for an injunction pending 
appeal  and  for  a  Temporary  Restraining  Order  (“TRO”).  On  April 
20, 2015, this Court granted the County’s request for a TRO pending 
resolution  of  its  motion.67  On  May  1,  2015,  a  motions  panel  of  this 
Court  granted  the  County’s  motion  and  enjoined  HUD  from 
obligating  the  FY  2013  or  FY  2014  funds  at  issue  during  the 
pendency of the County’s appeal from the denial of the preliminary 
injunction.68  

       On July 17, 2015, while the County’s appeal from the denial of 
the preliminary injunction was pending, the District Court resolved 
the  case  on  the  merits,  granting  HUD’s  motion  for  summary 
judgment and dismissing the County’s complaints in their entirety.69 
Because  both  sides  agreed  that  this  final  judgment  mooted  the 
County’s then‐pending appeal, we dismissed that appeal, but left in 
place  an  injunction  pending  resolution  of  the  appeal  from  the 
District  Court’s  July  21,  2015  final  judgment.70  This  appeal  then 
followed.  


         See No. 15‐979‐cv, Dkt. No. 34 (“HUD shall not reallocate the County’s 
       67

entitlement  [to]  FY  2013  and  FY  2014  CPD  Funds  pending  resolution  of  the 
County’s motion.”). 
       68 See No. 15‐979‐cv, Dkt. No. 39.  
          See  2015  WL  4388294,  at  *6.  As  noted  above,  the  two  complaints 
       69

resolved by the District Court were No. 13 Civ. 2741 and No. 15 Civ. 1992. 
       70 See No. 15‐979‐cv, Dkt. Nos. 90, 100; No. 15‐2294‐cv, Dkt. No. 13.  




                                         31 
 
                                   DISCUSSION 

        The broader dispute between the County and HUD implicates 
many         “big‐picture”      questions.        Beyond        prohibiting       direct 
discrimination  based  on  race  or  other  protected  categories,  what 
must a jurisdiction do to “affirmatively further fair housing”? What 
is  the  difference,  if  any,  between  furthering  “fair”  housing  and 
furthering  “affordable”  housing?  How  much  control  may  HUD 
exert  over  local  policies,  which,  in  its  view,  impede  the  creation  of 
“fair” or “affordable” housing? And if conflicts of this sort between 
HUD  and  local  governments  are  to  be  avoided,  is  the  simplest 
solution to avoid applying for federal funds in the first place? 

        This  appeal,  however,  presents  a  much  narrower  question: 
May  HUD  reject  a  jurisdiction’s  application  for  funding  because  it 
determines  that  the  jurisdiction’s  analysis  of  impediments  fails  to 
adequately  consider  the  potential  exclusionary  impact  of  the 
jurisdiction’s  zoning  laws?71  Because  the  answer  to  this  narrow 
question is yes, we affirm the District Court’s judgment.  




          Or to put it another way: can a local government that applies for HUD 
        71

grants avoid complying with the conditions imposed by HUD? The answer—as 
many local governments have discovered to their sorrow, in a variety of settings 
involving  federal  grants  and  contracts—is  no.  See  generally  Richard  B.  Cappalli, 
Rights and Remedies Under Federal Grants (Bureau of National Affairs 1979). 




                                           32 
 
        In  the  sections  that  follow,  we  first  describe  the  relevant 
statutory  requirements  and  then  analyze  the  County’s  challenge  to 
HUD’s action under the APA and §§ 12705 and 12711.72 

                              I. Statutory Framework 

        The  County  challenges  HUD’s  withholding  of  Community 
Planning and Development Formula Grant Program (“CPD”) funds 
distributed  under  three  different  programs:  the  Community 
Development  Block  Grant  (“CDBG”)  program,  the  Emergency 
Solutions  Grant  (“ESG”)  program,  and  the  HOME  Investment 
Partnerships program (“HOME”). The authorizing statutes for these 
three programs incorporate the Fair Housing Act by reference.  

        The  CDBG  program  was  established  under  the  Housing  and 
Development  Act  of  197473  to  promote  the  “development  of  viable 
urban  communities,  by  providing  decent  housing  and  a  suitable 
living  environment  and  expanding  economic  opportunities, 



           Before  the  District  Court,  HUD  argued  in  the  alternative  that  it  could 
        72

withhold CPD funds because the County breached the consent decree. As noted 
above,  the  consent  decree  obligated  the  County  to  provide  an  AI  by  December 
2009  that  HUD  deemed  acceptable.  Because  we  conclude  that  HUD’s 
withholding of the County’s CPD funds did not violate federal law, we decline to 
reach or decide whether HUD could also withhold these funds solely because the 
County  breached  the  consent  decree.  We  note,  however,  that  nothing  in  the 
consent decree purports to give HUD any broader authority to reject future grant 
applications  than  already  provided  by  statute.  See  note  97,  post,  and 
accompanying text. 
        73 42 U.S.C. §§ 5301‐5321 (“CDBG statute”).  




                                            33 
 
principally for persons of low and moderate income.”74 Jurisdictions 
applying  for  CDBG  grants  must  certify—“to  the  satisfaction  of  the 
Secretary”—that they meet six criteria.75 As relevant here, applicants 
must  certify  that  “the  grant  will  be  conducted  and  administered  in 
conformity  with  the  Civil  Rights  Act  of  1964  and  the  Fair  Housing 
Act, and [that] the grantee will affirmatively further fair housing.”76  

        The ESG program was initially authorized as the “Emergency 
Shelter  Grants”  program  by  the  Stewart  B.  McKinney  Homeless 
Assistance Act of 1987, but was modified to its current form by the 
Homeless  Emergency  Assistance  and  Rapid  Transition  to  Housing 
(HEARTH)  Act  of  2009.77  The  principal  purpose  of  the  program  is 
“to provide funds for programs to assist the homeless, with special 
emphasis  on  elderly  persons,  handicapped  persons,  families  with 
children,  Native  Americans,  and  veterans.”78  Although  the  ESG 
program does not have any independent certification requirements, 
a grantee may only receive ESG funds if it also receives funds under 




        74 Id. § 5301(c).  
        75 See id. § 5304(b).  
           Id.  § 5304(b)(2)  (internal  citations  omitted).  See  note  3,  ante,  on  the 
        76

statutory term of art “affirmatively further fair housing,” or AFFH.  
           42  U.S.C.  §§ 11371‐11378  (“ESG  statute”);  see  Pub.  L.  No.  111–22,  123 
        77

Stat. 1632, 1663 (2009); Pub. L. No. 100–77, 101 Stat. 482 (1987).  
        78 Id. § 11301(b)(3).  




                                            34 
 
the CDBG program.79 Accordingly, eligibility for ESG also turns on 
certifying that a “grantee will affirmatively further fair housing.”80  

       Finally, funding under the HOME program is allocated under 
the  Cranston‐Gonzalez  National  Affordable  Housing  Act  of  1990.81 
The objective of HOME grants is to “improve housing opportunities 
for  all  residents  of  the  United  States,  particularly  members  of 
disadvantaged  minorities,  on  a  nondiscriminatory  basis.”82  Like 
CDBG and ESG applicants, HOME applicants must certify “that the 
jurisdiction will affirmatively further fair housing.”83  

       Each of these grant programs requires an applying jurisdiction 
to submit to HUD a comprehensive “housing affordability strategy” 
in accordance with 42 U.S.C. § 12705.84 Section 12705(b) lists twenty 
components  of  a  housing  strategy,  two  of  which  are  relevant  here. 
First, § 12705(b)(4) requires grantees to  

                explain  whether  the  cost  of  housing  or  the 
                incentives to develop, maintain, or improve 
                affordable  housing  in  the  jurisdiction  are 
                affected  by  public  policies,  particularly  by 

       79 See id. § 11373(a).  
       80 See id. § 5304(b)(2).  
       81 42 U.S.C. §§ 12701‐12714, 12741‐12756; see Pub. L. No. 101–625, 104 Stat. 
4079 (1990).  
       82 Id. § 12702(3).  
       83 Id. § 12705(b)(15).  
       84 See id. §§ 5304(c), 12746. 




                                        35 
 
               policies  of  the  jurisdiction,  including  tax 
               policies  affecting  land  and  other  property, 
               land  use  controls,  zoning  ordinances, 
               building  codes,  fees  and  charges,  growth 
               limits, and policies that affect the return on 
               residential  investment,  and  describe  the 
               jurisdiction’s  strategy  to  remove  or  ameliorate 
               negative effects, if any, of such policies . . . .85  

Second, grantees must certify “that the jurisdiction will affirmatively 
further fair housing.”86  

       The  requirement  to  “affirmatively  further  fair  housing”  is 
identical  under  HOME  and  CDBG—and,  by  extension,  ESG.87  The 
certification that a jurisdiction will affirmatively further fair housing 
is a “written assertion, based on supporting evidence,” that “will be 
deemed to be accurate . . . unless the Secretary determines otherwise 
after  inspecting  the  evidence  and  providing  due  notice  and 
opportunity  for  comment.”88  By  regulation,  the  mandate  to 
“affirmatively further fair housing” requires the grantee to “conduct 
an analysis to identify impediments to fair housing choice within the 
jurisdiction, take appropriate actions to overcome the effects of any 
impediments identified through that analysis, and maintain records 


       85 Id. § 12705(b)(4) (emphases supplied).  
       86 Id. § 12705(b)(15).  
         See note 3,  ante, on the  statutory term of art “affirmatively  further fair 
       87

housing,” or AFFH.  
       88 42 U.S.C. § 12704(21).  




                                         36 
 
reflecting  the  analysis  and  actions  in  this  regard.”89  Moreover, 
grantees under all three programs must recertify each year that they 
are  fulfilling  their  obligation  to  “affirmatively  further  fair 
housing.”90 

              II. HUD’s Action Did Not Violate Federal Law 

        In  this  case,  HUD  determined  that  the  AIs  submitted  by  the 
County  in  support  of  its  applications  for  FY  2011,  2013,  and  2014 
funds  were  inadequate,  because  they  failed  to  accurately  analyze 
impediments  to  fair  housing,  including  certain  zoning  laws. 
Accordingly,  HUD  rejected  the  County’s  certification  that  it  would 
“affirmatively  further  fair  housing,”  and  withheld  the  County’s 
funds under all three programs.91  




        89 24 C.F.R. § 91.225(a)(1).  
        90 42 U.S.C. § 12708(a)(1); 24 C.F.R. § 91.15(b)(1).  
        91  We  held  in  our  February  2015  decision  that  the  County  is  entitled  to 
judicial review of HUD’s decision to deny funding under the HOME statute. See 
778 F.3d at 419‐20. Here, the District Court concluded in its final judgment that 
the County is also entitled to judicial review of HUD’s decision to deny funding 
under  the  CDBG  and  ESG  statutes.  For  purposes  of  this  appeal,  we  assume 
without  deciding  that  the  District  Court  was  correct,  and  that  the  County  is 
entitled  to  judicial  review  of  HUD’s  decisions regarding  the  allocation  of  funds 
under  all  three  programs.  We  are  confident  in  this  assumption  because  the 
statutory  limits  on  HUD’s  authority  identified  in  our  February  2015  decision—
§ 12705(c)  and  §  12711—apply  to  all  three  grant  programs.  See  42  U.S.C. 
§§ 5304(c), 12746. 




                                            37 
 
        The  County  asserts  that  HUD’s  decision  to  withhold  these 
funds  violated  the  APA  and  two  other  statutory  provisions—
§§ 12705 and 12711. We address each claim in turn.92  

                                     A. The APA  

        Under the APA, a reviewing court must uphold agency action 
unless  it  is  “arbitrary,  capricious,  an  abuse  of  discretion,  or 
otherwise  not  in  accordance  with  law.”93  Under  this  “deferential 
standard of review,” we “may not substitute our judgment for that 
of the agency.”94 The scope of review under this standard is narrow 
because “a court must be reluctant to reverse results supported by a 
weight of considered and carefully articulated expert opinion.”95 An 
agency decision will thus only be set aside if it  

                has  relied  on  factors  which  Congress  had 
                not intended it to consider, entirely failed to 
                consider  an  important  aspect  of  the 
                problem,  offered  an  explanation  for  its 
                decision  that  runs  counter  to  the  evidence 
                before  the  agency,  or  is  so  implausible  that 


           We  review  a  district  court’s  grant  of  summary  judgment  de  novo. 
        92

Natural Res. Def. Council, Inc. v. U.S. Food & Drug Admin., 710 F.3d 71, 79 (2d Cir. 
2013). 
        93 5 U.S.C. § 706(2)(A).  
          Guertin  v.  United  States,  743  F.3d  382,  385‐86  (2d  Cir.  2014)  (internal 
        94

quotation marks and alterations omitted). 
         Fund for Animals v. Kempthorne, 538 F.3d 124, 132 (2d Cir. 2008) (internal 
        95

quotation marks and alterations omitted). 




                                            38 
 
                 it  could  not  be  ascribed  to  a  difference  in 
                 view or the product of agency expertise.96 

        The relevant agency action here was HUD’s decision to reject 
the  County’s  AIs  for  FY  2011,  2013,  and  2014,  and  to  withhold  the 
CPD funds allocated to the County for all three years. Before 2006—
when the qui tam action was filed—HUD had for decades approved 
the  County’s  applications  for  CPD  funds  without  any  objection. 
However,  once  the  District  Court  ruled,  in  connection  with  the  qui 
tam case, that HUD’s submissions were false as a matter of law, the 
County  unexpectedly  faced  the  prospect  of  severe  financial 
penalties—more than $150 million. The County Executive at the time 
chose to settle the case and to sign the consent decree.  

        But  nothing  in  that  consent  decree  purports  to  give  HUD 
authority  to  impose  conditions  on  the  County’s  future  CPD  grant 
applications  beyond  those  governing  all  applicants  under  the 
relevant statutes and regulations. Rather, as discussed at notes 16 to 
28, ante, and accompanying text, the consent decree largely involves 
a promise to construct 750 new affordable housing units and a series 
of  promises  peripheral  to  that  goal.  The  County  also  promised  to 
submit  an  adequate  AI  within  120  days  of  the  consent  decree,  and 
failure  to  do  so  could,  therefore,  constitute  both  a  breach  of  the 
consent  decree  and  grounds  for  rejection  of  its  future  CPD  grant 
applications.  But  many  of  the  promises  the  County  made  in  the 


           Bechtel  v.  Admin.  Review  Bd.,  710  F.3d  443,  446  (2d  Cir.  2013)  (quoting 
        96

Nat’l Assoc. of Home Builders v. Def. of Wildlife, 551 U.S. 644, 658 (2007)). 




                                             39 
 
consent decree, such as the promise to promote “source‐of‐income” 
legislation,  are  independent  of  the  requirements  for  CPD  grant 
eligibility. To the extent HUD has identified the County’s failure to 
satisfy these independent consent‐decree requirements to support its 
rejection  of  County  grant  applications,97  HUD  may  well  have 
overstepped the bounds of its statutory authority.  

        That said, we need not definitively decide whether, or to what 
degree,  HUD  may  have  overstepped  statutory  grounds  in  denying 
County grant applications, because HUD has consistently explained 
that  its  primary  justification  for  such  rejections  has  been  that  the 
County’s  AIs  contained  inadequate  analysis  and  reached 
conclusions—that  no  municipality’s  zoning  laws  are  exclusionary 
under state or federal law—unsupported by the record.  

        We are obliged under the APA to uphold agency action unless 
it is “arbitrary, capricious, an abuse of discretion, or otherwise not in 
accordance  with  law.”98  And  we  agree  with  the  District  Court  that 
HUD’s  decision  to  reject  the  AIs  associated  with  the  County’s 
applications for FY 2011, 2013 and 2014 funds did not rise to such a 



          See, e.g., J.A. 124 (July 13, 2011 letter from HUD rejecting the County’s 
        97

FY  2011  CPD  applications,  stating:  “The  revised  AI  .  .  .  does  not  meet  the 
Settlement’s requirements for an acceptable AI . . . [because it does not] address 
deficiencies  regarding  promotion  of  source‐of‐income  legislation  or  plans  to 
overcome exclusionary zoning practices. . . . Therefore, HUD is . . . disapproving 
the County’s FY 2011 Action Plan as substantially incomplete.”).  
        98 5 U.S.C. § 706(2)(A).  




                                          40 
 
level.  Because  exclusionary  zoning  can  violate  the  FHA,99  and 
because  HUD  is  required  to  further  the  policies  of  that  statute,100  it 
was  reasonable  for  HUD  to  require  the  County  to  include  in  its  AI 
an  analysis  of  its  municipalities’  zoning  laws.  Moreover,  in 
concluding  that  the  County’s  zoning  analysis  was  flawed  and 
incomplete,  HUD  reasonably  relied  on  detailed  reports  from  the 
monitor,  which  examined  the  relevant  laws  and  analyzed  the 
empirical  data,  and  which  refuted  the  County’s  conclusion  that  no 
municipality  had  ordinances  that  were  exclusionary  under  state  or 
federal  law.  Whenever  HUD  rejected  an  AI  submitted  by  the 
County,  it  provided  a  written  explanation  grounded  in  the 
evidentiary record, and it gave the County multiple opportunities to 
make  changes  and  to  resubmit  a  revised  AI.101  We  therefore 
conclude  that  HUD’s  decision  to  withhold  and  then  reallocate  the 



        99  See  Inclusive  Communities,  135  S.  Ct.  at  2521‐22  (noting  that  the  FHA 
“was  enacted  to  eradicate  discriminatory  practices”  within  the  housing  sector, 
“includ[ing] zoning laws and other housing restrictions that function unfairly to 
exclude  minorities  from  certain  neighborhoods  without  any  sufficient 
justification”).  
            See,  e.g.,  42  U.S.C.  § 3608(e)(5)  (requiring  HUD  to  “administer  the 
        100

programs and activities relating to housing and urban development in a manner 
affirmatively to further the policies of [the FHA]”).  
        101 See J.A. 266‐67 (April 23, 2014 letter summarizing HUD’s past rejections 
of  the  County’s  AIs  and  HUD’s  offers  of  assistance);  see  also  24  C.F.R. 
§ 91.500(b)(3)  (defining  a  “substantially  incomplete”  plan  as  one  “for  which  a 
certification  is  rejected  by  HUD  as  inaccurate,  after  HUD  has  inspected  the 
evidence  and  provided  due  notice  and  opportunity  to  the  jurisdiction  for 
comment”). 




                                            41 
 
County’s CPD funds was neither arbitrary nor capricious within the 
meaning of the APA.  

      Accordingly,  we  affirm  the  District  Court’s  judgment  insofar 
as it dismissed the claim that HUD’s action violated the APA.  

                      B. Sections 12705 and 12711 

      The  County’s  arguments  under  § 12705  and  § 12711  fare  no 
better.  These  two  provisions  generally  preclude  HUD  from 
requiring  a  jurisdiction  to  change  its  local  policies—including  its 
zoning laws—in order to qualify for CPD funding. According to the 
County, HUD’s  decision  to  withhold the  CPD  funds at  issue  was  a 
thinly veiled attempt to induce the County to force its municipalities 
to change their zoning laws. Specifically, the County claims that two 
demands  by  HUD  were  improper:  (1)  that  the  County  change  the 
conclusions  in  its  AIs  concerning  the  exclusionary  impact  of 
municipal  zoning  laws;  and  (2) that  its  AIs  identify  the  steps  the 
County  would  take  to  ensure  its  municipalities  changed  any 
exclusionary zoning laws.  

      Under  § 12705(c)(1),  HUD  may  only  disapprove  of  the 
housing strategy of an applying jurisdiction if it concludes that  

          (A) the  housing  strategy  is  inconsistent  with 
              the purposes of [the] Act, or 
          (B)  the  information  described  in  subsection  (b) 
              of  this  section  has  not  been  provided  in  a 
              substantially  complete  manner.  For  the 
              purpose  of  the  preceding  sentence,  the 




                                     42 
 
                 adoption  or  continuation  of  a  public  policy 
                 identified  pursuant  to  subsection  (b)(4)  of  this 
                 section  shall  not  be  a  basis  for  the  Secretary’s 
                 disapproval of a housing strategy.102 

The  cross‐referenced  paragraph,  § 12705(b)(4),  requires  grantees’ 
housing strategies to explain how certain factors, including “zoning 
ordinances,” affect “the cost of housing or the incentives to develop, 
maintain, or improve affordable housing in the jurisdiction.”103 

        Section  12705(c)  thus  provides  that  the  continuation  or 
adoption  of  local  zoning  ordinances  may  not  form  the  basis  for 
HUD’s         disapproval         of    a    jurisdiction’s        housing        strategy. 
Section 12711 similarly prohibits HUD from denying funds based on 
“the  adoption,  continuation,  or  discontinuation  by  a  jurisdiction  of 
any  public  policy,  regulation,  or  law  that  is  (1)  adopted,  continued,  or 
discontinued  in  accordance  with  the  jurisdiction’s  duly  established 
authority, and (2) not in violation of any Federal law.”104 

        The  County  is  therefore  correct  that  HUD  may  not—under 
either  § 12705  or  § 12711—condition  funding  on  changes  to  local 


           42 U.S.C. § 12705(c)(1) (emphasis supplied).  
        102


           Id. § 12705(b)(4).  
        103


            Id.  § 12711  (emphasis  supplied);  see  also  S.  Rep.  No.  101‐316,  at  40 
        104

(1990), reprinted in 1990 U.S.C.C.A.N. 5763, 5806 (“[T]he Committee bill does not 
permit  HUD  (1)  to  disapprove  of  a  housing  strategy  because  of  HUD’s 
disagreement  with  any  policies  identified  under  section  [12705(b)(4)]  or  (2)  to 
require  a  change  in  any  such  policy  as  a  prerequisite  to  allocation  of  assistance 
under this or another Act.”).  




                                             43 
 
policies, including zoning laws. But that is not what HUD did here. 
HUD did not at any point tell the County that its CPD funds would 
only be released if certain municipalities in the County changed their 
zoning  laws.  Instead,  HUD  required  the  County  to  assess  and 
analyze whether certain zoning laws in the jurisdiction impeded fair 
housing and, if so, to identify a plan to overcome the effects of such 
impediments.  As  the  Supreme  Court  recently  stated,  challenges  to 
zoning laws and other housing restrictions “that function unfairly to 
exclude  minorities  from  certain  neighborhoods  without  any 
sufficient justification . . . reside at the heartland of disparate‐impact 
[fair  housing]  liability.”105  No  federal  law  requires  HUD  to  accept  a 
jurisdiction’s AI, particularly if HUD concludes that the analysis on 
which  the  AI  is  based  is  unreliable  or  methodologically  unsound. 
Rather, the statute requires that a jurisdiction’s certification to HUD 
be  accurate  and  based  on  “supporting  evidence,”106  and  HUD  is 
permitted to reject a housing strategy as “substantially incomplete” 
if it decides that the AI and the associated certification are flawed or 
inaccurate.107  




           Inclusive  Communities,  135  S.  Ct.  at  2521‐22;  see  also  Huntington  v. 
        105

Huntington Branch, N.A.A.C.P., 488 U.S. 15, 16‐18 (1988) (per curiam) (invalidating 
zoning law preventing construction of multifamily rental units). 
        106 42 U.S.C. § 12704(21). 
        107  See  24  C.F.R.  § 91.500(b)  (giving  HUD  the  authority  to  “disapprove  a 
plan  or  a  portion  of  a  plan”  if  it  determines  that  the  supporting  certification  is 
“inaccurate”). 




                                              44 
 
       Here,  HUD  rejected  the  County’s  AI  because  the  County 
reached  the  same  boilerplate  conclusion  for  every  municipality—
namely,  that  the  local  zoning  laws did not  have a  disparate  impact 
on  minorities  and  did  not  pose  an  impediment  to  affirmatively 
furthering  fair  housing  with  respect  to  race.  HUD  determined  that 
this  repetitive  conclusion  for  each  municipality  was  not  supported 
by  the  available  data  and  did  not  reflect  an  adequate  disparate 
impact analysis, because,  

               [a]s  the  County  itself  acknowledges, 
               Restrictive  Practices  exist  in  these 
               municipalities  that  have  the  effect  of 
               limiting  the  availability  of  affordable 
               housing.  Such  limitations  may  in  fact  have 
               an  exclusionary  effect  based  on  race, 
               national origin, or familial status, which the 
               data  supports.  The  [County’s]  refusal  to 
               acknowledge  any  connection  between 
               zoning  restrictions  that  affect  the 
               availability  and  location  of  affordable 
               housing  and  fair  housing  protections 
               directly  challenges  the  Court’s  rulings  on 
               the  matter  and  the  [consent  decree]  itself. 
               HUD  therefore  cannot  accept  the  County’s 
               Zoning  Submission.  Thus,  the  County’s  AI 
               remains unacceptable.108  



           J.A.  261‐62  (HUD’s  August  9,  2013  letter  to  the  County)  (footnote 
       108

omitted).  




                                         45 
 
        As HUD made clear in this letter, the basis for its rejection of 
the  County’s  AI  was  not  that  the  County’s  municipalities  failed  to 
change their zoning laws. It was that HUD determined—based on its 
own  review  of  the  laws  and  the  data,  as  well  as  the  monitor’s 
reports—that  the  County’s  zoning  analysis  was  flawed,  inaccurate, 
and  incomplete.  Because  HUD  did  not  deny  CPD  funds  to  the 
County based on the “adoption, continuation or discontinuation” of 
a  zoning  ordinance  by  any  municipality,  it  did  not  violate  either 
§ 12705 or § 12711.109  

        Once a jurisdiction requests CPD funds, HUD may require the 
jurisdiction to analyze how the zoning laws of its municipalities may 
impede the overall effort to “affirmatively further fair housing.” To 
the  extent  that  the  analysis  identifies  such  laws  as  impediments  to 
fair  housing,  HUD  may  also  require  that  the  jurisdiction  develop  a 




        109  The  Government  also  argues  that  “Section  12705  restricts  HUD’s 
consideration of zoning policies that affect the cost or affordability of housing, but 
that HUD’s concern in this case was whether zoning affects fair housing—that is, 
whether  those  policies  had  a  segregative  effect.”  Gov.  Br.  21  (emphases 
supplied).  In  short,  the  Government’s  argument  is  that  HUD  did  not  violate 
§ 12705,  because  it  did  not  consider  how  Westchester’s  zoning  laws  affected 
“affordable”  housing,  only  how  they  affected  “fair”  housing.  It  is  apparent, 
however,  that  “affordable”  housing  and  “fair”  housing  are  frequently  related 
concepts—or, to put the point another way, that a lack of “affordable” housing in 
a  given  jurisdiction  may  “disparately  impact”  racial  minorities.  In  any  event, 
because  we  conclude  for  other  reasons  that  HUD’s  actions  did  not  violate 
§§ 12705 and 12711, we need not address this alternative argument. 




                                          46 
 
strategy  to  “overcome  the  effects  of  [those]  impediments.”110  Had 
the County undertaken an adequate analysis of impediments to fair 
housing that identified certain zoning ordinances as problematic, the 
County  may  well  have  been  able  to  design  a  strategy  to  overcome 
the  negative  effects  of  those  ordinances  short  of  seeking  full  repeal, 
though  we  need  not  decide  the  point  here.  In  any  event,  it  is  well 
settled  that  Congress  may  “further  broad  policy  objectives  by 
conditioning  receipt  of  federal  moneys  upon  compliance  by  the 
recipient  with  federal  statutory  and  administrative  directives.”111 
And  “if  a  party  objects  to  a  condition  on  the  receipt  of  federal 
funding,  its  recourse  is  to  decline  the  funds.”112  As  the  Supreme 
Court stated in a different context, “the receipt of federal funds . . . is 
a consensual matter: the . . . grantee weighs the benefits and burdens 
before  accepting  the  funds  and  agreeing  to  comply  with  the 
conditions attached to their receipt.”113  

        Here,  Congress  has  charged  HUD  with  using  its  grant 
programs to eradicate practices—such as exclusionary zoning—that 
are contrary to the advancement of what its governing statutes and 

            See  24  C.F.R.  § 91.225(a)(1)  (requiring,  as  part  of  the  obligation  to 
        110

affirmatively further fair housing, that jurisdictions identify “appropriate actions 
to overcome impediments identified” in the AI).  
          South Dakota v. Dole, 483 U.S. 203, 206 (1987) (internal quotation marks 
        111

omitted).  
          Agency for Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 133 S. Ct. 2321, 
        112

2328 (2013).  
            Guardians  Ass’n  v.  Civil  Service  Comm’n,  463  U.S.  582,  596  (1983) 
        113

(plurality).  




                                            47 
 
regulations  define  as  “fair  housing.”114  As  a  condition  for  the 
distribution of millions of dollars in CPD funds, HUD required the 
County  to  analyze  whether  the  zoning  laws  in  some  of  its 
municipalities  were  exclusionary  and,  if  so,  to  develop  a  plan  to 
encourage  these  municipalities  to  change  their  laws.  When  the 
County  did  not  comply  to  HUD’s  satisfaction,  HUD  withheld  the 
County’s  funding.  We  agree  with  the  District  Court  that  this 
decision did not violate either § 12705 or § 12711. 

       In  urging  otherwise,  the  County  argues  that  HUD  was 
required to approve its AI because it was “substantially complete.” 
Under  § 12705(c)(1),  HUD  must  approve  an  otherwise  acceptable 
housing  strategy  within  60  days  of  receipt  so  long  as  it  is 
“substantially  complete.”  However,  HUD  has  the  authority  to 
“disapprove  a  plan  or  a  portion  of  a  plan  if  it  is  .  .  .  substantially 
incomplete,”  and  an  example  of  such  a  plan  is  one  “for  which  a 
certification  is  rejected  by  HUD  as  inaccurate,  after  HUD  has 
inspected the evidence and provided due notice and opportunity to 
the jurisdiction for comment.”115 Because we agree with the District 
Court  that  HUD  had  sufficient  grounds  to  conclude  that  the 


       114 See 42 U.S.C. § 3608(e)(5) (requiring HUD to “administer the programs 
and  activities  relating  to  housing  and  urban  development  in  a  manner 
affirmatively to further the policies of [the FHA]”); see also Inclusive Communities, 
135  S.  Ct.  at  2521‐22  (noting  that  discriminatory  practices  under  the  FHA 
“include zoning laws . . . that function unfairly to exclude minorities from certain 
neighborhoods without any sufficient justification”).  
          24 C.F.R. § 91.500(b) (emphasis supplied).  
       115




                                         48 
 
County’s  housing  strategy  was  substantially  incomplete,  we  reject 
the County’s claim that HUD violated § 12705(c)(1) in this regard. 

      Nor are we persuaded by the County’s argument that the four 
so‐called  “Special  Assurances”  HUD  requested  from  the  County  in 
its  August  9,  2013  and  July  18,  2014  letters  violated  §12705  or 
§ 12711.116 While these requested promises did include commitments 
(1) to adopt the monitor’s conclusions that certain municipalities had 
exclusionary  zoning  ordinances,  and  (2)  to  seek  removal  of  those 
ordinances,  including  through  litigation  if  necessary,  the  County’s 
refusal to satisfy the Special Assurances was not the basis for HUD’s 
withholding  of  CPD  funds.  Rather,  HUD  had  already  denied  the 
County’s  grant  applications  based  on  the  inadequate  analysis 
discussed above and was facing imminent deadlines to reallocate the 
funds  at  issue  before  the  relevant  appropriations  expired.  Thus,  to 
assist  the  County  in  meeting  application  requirements  before  these 
hard deadlines, HUD stated that if the County agreed to the Special 
Assurances,  HUD  would  approve  the  County’s  application.  We  do 
not  understand  HUD  to  have  required  the  Special  Assurances  as  a 
necessary  condition  of  obtaining  CPD  funds.  Rather,  HUD  offered 
the  Special  Assurances  as  a  possible  avenue  by  which  the  County 
could  satisfy  the  grant  requirements.  Thus,  because  HUD  does  not 
appear  to  have  conditioned  the  County’s  CPD  funds  on  the 
County’s  agreement  to  the  Special  Assurances,  we  conclude  that 
HUD did not violate § 12705 or § 12711 by proposing them. We need 


         J.A. 259‐65 & 74, respectively. 
      116




                                        49 
 
not  address  the  counterfactual  question  of  whether  HUD  would 
have  violated  those  statutory  provisions  if  it  had  conditioned  the 
County’s CPD funds on these assurances.  

      Accordingly,  we  affirm  the  District  Court’s  judgment  insofar 
as  it  dismissed  the  County’s  claim  that  HUD’s  action  violated 
§ 12705 and § 12711. 

                            CONCLUSION 

      This  case  resolves  a  narrow  question:  May  HUD  require  a 
jurisdiction  that  applies  for  CPD  funding  to  analyze  whether  local 
zoning laws will impede the jurisdiction’s mandate to “affirmatively 
further  fair  housing”?  Because  HUD  may  impose  such  a 
requirement on jurisdictions that apply for CPD funds, and because 
the  decision  to  withhold  Westchester  County’s  CPD  funds  in  this 
case was not arbitrary or capricious, we conclude that HUD’s action 
complied with federal law. 

      It bears emphasizing that this decision does not mean that any 
of  Westchester  County’s  municipalities  violated  the  Fair  Housing 
Act  or  engaged  in  discrimination  on  the  basis  of  race.  We  merely 
conclude  that  HUD’s  decision—in  the  context  of  providing  federal 
funds—to  require  the  County  to  redo  its  zoning  analysis  and  to 
develop strategies to overcome impediments to fair housing did not 
violate federal law. In short, there has been no finding, at any point, 
that Westchester actually engaged in housing discrimination.  




                                    50 
 
        As  a  consequence  of  this  decision,  HUD  is  authorized  to 
reallocate Westchester’s CPD funds for FY 2013 and, eventually, for 
FY 2014, and to continue withholding the roughly $750,000 in funds 
remaining  for  FY  2011.  As  noted  above,  the  County  has  indicated 
that  it  will  no  longer  seek  CPD  funds  for  FY  2015  to  FY  2017.  In 
response to an Order we issued on August 28, 2015, the Government 
stated that the County’s decision not to apply for future funds does 
not  affect  any  continuing  obligations  under  the  consent  decree, 
including  the  requirement  that  the  County  submit  an  AI  deemed 
acceptable by HUD.117 We leave for future litigation the question of 
how  HUD  can  enforce  the  consent  decree  against  the  County,  now 
that the County no longer plans to seek additional federal funds. We 
also  leave  it  to  the  district  court  in  a  future  case  to  consider  what 
steps the County can or must take to end further supervision over its 
housing  policies,  pursuant  to  this  consent  decree.  In  so  doing,  the 
district  court  should  be  mindful  of  the  teaching  of  the  Supreme 
Court  that  courts  should  apply  a  “flexible  standard”  to  deciding 
whether “a significant change in facts or law warrants revision of [a 
consent]  decree,”118  as  well  as  our  recent  observation  in  another 

           See Gov. Br. 56‐59.  
        117


          Rufo  v.  Inmates  of  Suffolk  Cty.  Jail,  502  U.S.  367,  393  (1992).  As  the 
        118

Supreme Court more recently held, a district court 
        must exercise its equitable powers to ensure that when the objects 
        of the decree have been attained, responsibility for discharging the 
        State’s  obligations  is  returned  promptly  to  the  State  and  its 
        officials.  As  public  servants,  the  officials  of  the  State  must  be 
        presumed  to  have  a  high  degree  of  competence  in  deciding  how 
        best  to  discharge  their  governmental  responsibilities.  A  State,  in 




                                             51 
 
context  that  “[a]t  some  point  in  time  this  litigation  has  to  be 
ended.”119 

                                             * * * 

        In sum, we AFFIRM the District Court’s judgment of July 21, 
2015,  and  VACATE  IN  PART  the  temporary  injunction  issued 
pendente lite by a motions panel of this Court on May 1, 2015.  

        HUD  is  authorized  to  reallocate  the  County’s  FY  2013  funds 
forthwith.  As  to  the  County’s  FY  2014  funds,  however,  HUD  is 
directed  to  delay  reallocating  those  funds  until  after  the  County 
exhausts its right to seek further review of this decision. 




        the  ordinary  course,  depends  upon  successor  officials,  both 
        appointed  and  elected,  to  bring  new  insights  and  solutions  to 
        problems  of  allocating  revenues  and  resources.  The  basic 
        obligations  of  federal  law  may  remain  the  same,  but  the  precise 
        manner of their discharge may not. If the State establishes reason 
        to  modify  the  decree,  the  court  should  make  the  necessary 
        changes; where it has not done so, however, the decree should be 
        enforced according to its terms. 
Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 442 (2004). 
          119 Bridgeport Guardians, Inc. v. Delmonte, 602 F.3d 469, 476 (2d Cir. 2010); 

see  also  id.  (“Except  in  highly  unusual  circumstances,  it  is  the  business  of  cities, 
not federal courts or special masters, to run police departments.”). 




                                               52